Citation Nr: 0515315	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a higher rating for hearing loss disability, 
rated as 30 percent disabling from August 7, 2003, and 
noncompensably disabling prior to that date.

Entitlement to service connection for nerve damage.

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1997 and February 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The Board notes that the veteran's representative included 
the issue of entitlement to an increased rating for tinnitus 
in the Appellant's Brief filed on May 5, 2005; however, the 
record reflects that this issue has not been certified for 
appellate consideration and has not been the subject of a 
statement of the case.  Moreover, there is no indication in 
any of the earlier statements from the veteran or his 
representative that the veteran is seeking appellate review 
with respect to this issue.  Therefore, the Board has 
concluded that the representative has incorrectly identified 
this matter as an issue on appeal; however, if the veteran is 
seeking appellate review with respect to this matter, he or 
his representative should so inform the RO, which should 
respond appropriately to any such clarification received from 
the veteran or his representative.

In addition, the Board notes that although the RO has 
characterized the issue involving the veteran's right knee as 
a claim to reopen.  The record reflects that the veteran 
perfected an appeal of the August 1997 rating decision 
denying his claim for service connection for right knee 
disability.  Therefore, the Board finds that this claim is 
one of first impression for the Board and as such it will be 
addressed on that basis.


FINDINGS OF FACT

1.  Prior to August 7, 2003, the veteran had level I hearing 
loss in the right ear and level II hearing loss in the left 
ear.

2.  As of August 7, 2003, the veteran's hearing loss 
disability is manifested by level VI hearing loss in the 
right ear and level VI hearing loss in the left ear.

3.  The veteran does not currently have any chronic nerve 
damage.

4.  Chronic right knee disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss disability is 
properly evaluated as noncompensably disabling prior to 
August 7, 2003, and 30 percent disabling from August 7, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).

2.  Nerve damage was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Right knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the May 2003 supplemental 
statement of the case and letters dated in May and December 
2001 from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran's service medical records are unavailable.  The 
record reflects that all available post-service medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations to determine the degree of severity of his 
hearing loss.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  The 
Board acknowledges that the veteran has not been afforded a 
VA examination to determine the etiology of any currently 
present nerve disability, but is of the opinion that the 
medical evidence of record is sufficient to decide this claim 
because it adequately demonstrates that the veteran has no 
disability manifested by nerve damage.  Moreover, in view of 
the absence of any medical evidence of the presence of any 
right knee disorder until more than forty years following the 
veteran's discharge from service, the Board has concluded 
that the medical evidence of record is adequate to decide the 
veteran's right knee claim and that there is no reasonable 
possibility that a VA medical opinion addressing the etiology 
of the veteran's right knee disability would substantiate the 
claim.  

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision on any of the issues 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Nerve Damage

The veteran claims that he is entitled to service connection 
for nerve damage.  However, he has never specified the nerve 
or nerves involved.  In any event, the medical evidence does 
not contain any documentation of any nerve damage of any kind 
whatsoever.  Accordingly, service connection is not in order 
for this claimed disability.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

Right Knee Disability

The veteran claims that he is entitled to service connection 
for a right knee disability because he developed chronic 
right knee problems during basic training.

The veteran's service medical records are unavailable.  They 
were presumably destroyed by fire at the National Personnel 
Records Center in 1973.  The Board will assume for the 
purpose of this decision that the veteran had right knee 
problems during basic training, as alleged.  However, the 
record reflects that the veteran initially filed a claim for 
service connection for right knee disability in 1996, more 
than 40 years following his discharge from service.  The 
earliest medical evidence of any right knee complaint or 
abnormality is the report of a VA examination in July 1996, 
which was performed in response to the veteran's claim.  No 
right knee disorder was diagnosed on this examination, 
although later medical evidence shows that the veteran was 
found to have arthritis of the right knee.  

In any event, there is no indication in any of the medical 
evidence of record that the veteran had a chronic right knee 
disorder in service, that he manifested arthritis of the 
right knee within one year of his discharge from service, or 
that the currently present arthritis of his right knee is 
etiologically related to service.  While the veteran may 
sincerely believe that his current right knee disability is 
etiologically related to service, as a lay person, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, the Board believes that 
it is probable that the veteran would have sought post-
service treatment for his right knee and filed a claim for 
service connection for right knee disability prior to 1996, 
if he in fact has been having chronic problems with his right 
knee since the early 1950's.  

Accordingly, service connection is not in order for right 
knee disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

Increased Rating

Factual Background

Service Connection for bilateral hearing loss disability was 
granted in a hearing officer decision of March 1999.  A 
noncompensable evaluation was assigned.

The current claim for an increased evaluation was received in 
June 2000. 

A November 2000 VA examination report notes the following 
audiogram measurements:



1000
2000
3000
4000
Average
Right 
Ear

40
45
60
65
53
Left 
Ear

35
45
65
85
58

Speech recognition scores were 92 percent in the right ear 
and 92 percent in the left ear.


An August 7, 2003, VA examination report notes the following 
audiogram results:



1000
2000
3000
4000
Average
Right 
Ear

40
45
55
65
51
Left 
Ear

40
50
65
80
59

Speech recognition scores were 62 percent in the right ear 
and 60 percent in the left ear.

In a September 2003 rating decision, the RO increased the 
rating for hearing loss disability to 30 percent, effective 
August 7, 2003.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim, the Board notes the 
veteran's hearing impairment does not fall into either of the 
exceptional patterns of hearing impairment.  The findings on 
the November 2000 audiometric evaluation are indicative of 
level I hearing loss in the right ear and level II hearing 
loss in the left ear, warranting a noncompensable evaluation 
according to Table VII.  The findings on the August 7, 2003, 
audiometric evaluation are indicative of level VI hearing 
impairment in the right ear and level VI hearing impairment 
in the left ear.  A 30 percent evaluation is warranted when 
those values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Consequently, the disability is 
properly evaluated as noncompensably disabling before August 
7, 2003, and as 30 percent disabling under the schedular 
criteria thereafter.  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
disability is denied.

Entitlement to service connection for nerve damage is denied.

Entitlement to service connection for right knee disability 
is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


